 Case 1:19-mc-00342-LPS Document 27 Filed 10/06/20 Page 1 of 1 PageID #: 217




                      100 S. West Street, Suite 400 • Wilmington, DE 19801
                       Telephone 302.576.1600 • Facsimile 302.576.1100
                                        www.ramllp.com
Garrett B. Moritz                                                       Direct Dial 302.576.1604
                                                                            gmoritz@ramllp.com
                                         October 6, 2020

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the
District of Delaware
844 North King Street
Wilmington, Delaware 19801

               Re:    Phillips Petroleum Company Venezuela Limited et al. v. Petróleos de
                      Venezuela, S.A. et al., No. 19-mc-00342-LPS

Dear Chief Judge Stark:

        We write on behalf of the parties to the above-captioned action. Pursuant to the Court’s
October 1, 2020 Order authorizing the parties to submit the August 18, 2018 Settlement Agreement
(the “Settlement Agreement”) as a confidential filing, we have attached the executed Settlement
Agreement, less exhibits, as Exhibit A. The parties will confer and submit a public version of this
filing within 14 days, as provided by the Court’s Order.

       As always, counsel are available at the Court’s convenience should Your Honor have
any questions.



                                                     Respectfully submitted,

                                                     /s/ Garrett B. Moritz

                                                     Garrett B. Moritz (#5646)

Enclosure

cc: All Counsel of Record
